Order adjudging judgment debtor guilty of contempt of court and fining.him $683 reversed on the law and the facts, with ten dollars costs and disbursements, and motion of the judgment creditor to punish him for contempt denied. Order to be settled on notice and date fixed for the examination of the judgment debtor to proceed. It was an abuse of discretion to punish the judgment debtor for contempt in the situation disclosed. Appeal from order granting reargument and on reargument denying motion to vacate the order adjudging the judgment debtor in contempt dismissed. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.